NOTE: This order is nonprecedential
United States Court of AppeaIs
for the F ederal Circuit
JOHN-PIERRE BANEY,
Petiti0n,er,
v.
MERIT SYSTEMS PROTECTION BOARD,
Responden,t,
and
DEPARTMENT OF JUSTICE,
Interven0r.
2010-3097
Petition for review of the Merit Systems Protection
Board in case no. DA1221090479-W-1.
ON MOTION
ORDER
John-Pierre Baney moves for leave to proceed in
forma pauperis The Merit Systems Protection Board
moves to stay the briefing schedule until Baney pays the
docketing fee or is granted leave to proceed in forma
pauperis

BANEY V. MSPB 2
Upon consideration thereof,
IT ls ORDERED THAT:
(1) Baney’s motion for leave to proceed in forma pau-
peris is denied. Baney must pay the $450 fee within 14
days of the date of filing of this order or the petition for
review will be dismissed
(2) The Board’s motion to stay proceedings is granted
The briefs of the Board and the Department of Justice are
due within 21 days of the date Baney pays the fee.
FoR THE CoURT
 1 0  /s/ Jan Horbaly
Date J an Horbaly
C1erk
John-Pierre Baney
Stephanie Conley, Esq. (copy of Baney’s informal brief
enclosed)
Courtney S. Mcnamara, Esq.
s17
CCI
a o
U.S. 00 ` LS FOR
mE2sFi5.i“te.m
ser 16 2010
.|AN l~|ORBALY
CLERK